9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred SHORES, Jr., Plaintiff-Appellant,v.A UNITED STATES MARSHAL'S SERVICE, Florence Office;  JohnLambert, Florence Detention Center;  Does 1-100,Inclusive, Defendants-Appellees.
No. 93-6722.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 8, 1993.Decided:  November 15, 1993.

Appeal from the United States District Court for the District of South Carolina, at Florence.
Fred Shores, Jr., Appellant Pro Se.
D.S.C.
DISMISSED AND REMANDED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant filed this civil action against state and federal officials complaining about his confinement conditions.  The magistrate judge recommended that the case be dismissed.  During the fourteen-day period for the filing of objections to the magistrate judge's recommendations, Appellant filed a notice of appeal.


2
This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).  The magistrate judge's report here appealed is neither a final order nor an appealable interlocutory or collateral order.  However, giving the Appellant's filing a liberal construction,  see Gordon v. Leeke, 574 F.2d 1147 (4th Cir.), cert. denied, 439 U.S. 970 (1978), we find that the notice of appeal filed within the objection period should be construed as an objection to the magistrate judge's report.  We therefore dismiss the appeal and remand the case to the district court with instructions to construe the Appellant's notice of appeal as timely objections.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED AND REMANDED